COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         J.A.B. v. C.N.B.
Appellate case number:       01-20-00723-CV
Trial court case number:     19-DCV-268152
Trial court:                 328th District Court of Fort Bend County

       Appellant, currently incarcerated in the Texas Department of Criminal Justice and
proceeding pro se, has appealed the trial court’s September 24, 2020 Order Terminating
Parent-Child Relationship. Appellant has filed a “Motion for a[n] Injunction.” In his
motion for injunction, appellant seeks to have this Court enjoin appellee, mother, “from
changing any information on the birth certificate of” the minor child identified in the trial
court’s order “until all appeal processes have been [exhausted] in the ‘1st Court of
Appeals,’ the ‘Supreme Court of Texas’ and the Supreme Court of the United States of
America.”
        The injunctive relief requested in appellant’s motion does not fall within this Court’s
narrow jurisdiction to grant injunctive relief. See TEX. GOV’T CODE ANN. § 22.221(a)
(providing courts of appeals authority to issue “writs necessary to enforce the jurisdiction
of the court.”); In re Pickett, No. 01-10-00329-CV, 2010 WL 3398749, at *1 (Tex. App.—
Amarillo Oct. 5, 2010, orig. proceeding) (mem. op.) (“The jurisdiction of a court of appeals
to grant injunctive relief is limited to preserving or enforcing its jurisdiction over the merits
of a pending appeal and not for the purpose of granting relief on equitable grounds nor for
protecting a litigant.”); see also TEX. R. CIV. P. 681, 682, 683 (discussing requirements for
seeking injunctive relief from trial court). Accordingly, appellant’s motion for an
injunction is denied.
       It is so ORDERED.


Judge’s signature: ___/s/ Amparo Guerra______
                    Acting individually    Acting for the Court

Date: ___January 14, 2021____